Citation Nr: 0422530	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  02-16 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected 
internal derangement of the left knee (residuals of a gunshot 
wound).

2.  Entitlement to service connection for a neck disorder, to 
include as secondary to service-connected internal 
derangement of the left knee (residuals of a gunshot wound).

3.  Entitlement to service connection for a left hip 
disorder, to include as secondary to service-connected 
internal derangement of the left knee (residuals of a gunshot 
wound).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  Chronic disabilities of the low back and neck were not 
documented in active service or until several decades 
thereafter and the currently-diagnosed disabilities are not 
etiologically related to active service or to a service-
connected left knee disability.

3.  A left hip disability was not documented in active 
service and there is no current diagnosis of any left hip 
disability.


CONCLUSIONS OF LAW

1.  A low back disability, neck disability, and left hip 
disability were not incurred in or aggravated by active 
service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).

2.  A low back disability, neck disability, and left hip 
disability are not proximately due to or the result of 
service-connected internal derangement of the left knee 
(residuals of a gunshot wound).  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
also issued regulations to implement the VCAA, now codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The VCAA and its implementing regulations are applicable to 
the claims now before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf 
of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet. App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide and 
that, furthermore, in what can be considered a fourth element 
of the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim," under 38 C.F.R. § 3.159(b).  

For the reasons noted below, the Board finds that VA has 
strictly complied with the notification and assistance 
provisions of the VCAA, such that the Board's decision to 
proceed in adjudicating these claims does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

After the veteran filed his claims for service connection in 
March 2001, the RO transmitted a VCAA letter to him in 
October 2001.  This letter advised the veteran of VA's duties 
to notify and assist him in substantiating his claims under 
the VCAA, and also advised him of the delegation of 
responsibility between VA and the veteran in obtaining 
information and evidence in support of his claims.

The October 2001 letter told the veteran that in order to 
establish entitlement to service connection for each of his 
claimed disorders, the evidence must show three things:  (1) 
an injury in service or a disease that began in or was made 
worse during service, or an event in service causing injury 
or disease; (2) a current physical or mental disability; and, 
(3) a relationship between the current disability and the 
injury or disease in service.  As to element (1), the RO 
further informed the veteran that some disorders, even though 
not explicitly shown in service, may be determined to have 
been incurred in service, namely certain presumptive 
conditions.  In conjunction with each of the three elements, 
the RO provided additional information concerning the type of 
evidence that was required to support each element, what 
steps it would take to obtain this evidence, and what 
evidence the veteran should provide.   

In the October 2001 communication, the RO also advised the 
veteran that VA must make reasonable efforts to help him get 
evidence necessary to support his claims, and that the RO 
would help him get such documents as medical records, 
employment records or records from other Federal agencies.  
The RO advised that the veteran must provide enough 
information about these records so that it would be able to 
request them from the person or agency who has the records.  
The RO notified the veteran that it was still his 
responsibility, however, to support his claims with 
appropriate evidence.  The RO further indicated that it would 
assist the veteran by providing a medical examination or 
getting a medical opinion, if it decided that such 
information was necessary to make a decision on his claims.  

The RO also told the veteran in October 2001 that it needed 
certain information or evidence from him, namely information 
for any person or agency holding records that might support 
his claims.  Moreover, the RO specifically noted that the 
veteran indicated that he had received medical treatment from 
P.J.C., D.C., and requested that the veteran complete a 
consent form so that the RO could retrieve this 
practitioner's records in support of his claims.    

To further aid with his claims, the October 2001 letter 
informed the veteran that he should tell the RO about any 
additional information or evidence that he wanted the RO to 
obtain for him, and asked the veteran to send in any evidence 
in his possession that the RO needed for his claims.  The RO 
also told him that it had already gathered certain evidence 
in support of his claims, namely his service medical records, 
as well as the claims file, inclusive of prior rating 
decisions of record.
 
The RO then denied service connection for all three claims in 
an April 2002 rating decision.  This decision listed all 
evidence considered in support of the claims, including the 
veteran's service medical records, a May 2001 statement from 
P.J.C., D.C., and several January 2002 VA examination 
reports.  The RO told the veteran that there was evidence of 
record to indicate that he had arthritis in his lumbar and 
cervical spine (although not documented within a year of his 
discharge), but that there was no evidence to show that he 
currently had a diagnosed left hip disorder.  The RO further 
noted, however, that there was no evidence to show that any 
of these conditions were incurred in service, as his service 
medical records were negative for any noted lumbar, cervical, 
or left hip disorders, or for injuries to these areas.  
Moreover, the RO observed that the evidence included a VA 
opinion that the veteran's currently diagnosed lumbar and 
cervical arthritis bore no relationship to his previously 
service-connected left knee disability, but instead was 
linked to the aging process.  The RO advised that it was 
accepting this VA opinion over the opinion of the veteran's 
treating chiropractor, who stated that the current arthritis 
was related to his left knee problems.

In the transmittal letter that accompanied the April 2002 
rating decision, the RO again advised the veteran of the 
provisions of the VCAA and applicability to his claims.  The 
RO emphasized that he could tell the RO of evidence he wanted 
the RO to attempt to obtain in support of his claims, and 
that he could also send in this evidence directly to the RO. 

Then, in a statement of the case issued in September 2002, 
the RO informed the veteran of the information and evidence 
needed to substantiate his claims, in detail.  See 
38 U.S.C.A. §§ 5102, 5103.  The RO informed the veteran of 
the reasons for which his claims were denied, the evidence it 
considered in denying these claims, and the evidence the 
veteran still needed to submit in order to substantiate his 
claims.  The RO provided the text of several VA regulations 
pertinent to these claims, including: 38 C.F.R. § 3.159 (VA 
assistance in developing claims); 38 C.F.R. § 3.303 
(principles relating to service connection); 38 C.F.R. 
§ 3.307 (presumptive conditions); 38 C.F.R. § 3.309(a) 
(specific diseases subject to presumptive service 
connection); and 38 C.F.R. § 3.310 (secondary service 
connection).  38 C.F.R. Part 3 (2003). 

Finally, in a February 2003 letter, the RO informed the 
veteran that his claims were ready for transfer to the Board 
for evaluation.  This letter advised the veteran of how he 
could then submit evidence to the Board.

The above shows that, throughout the appeal, the veteran was 
notified as to the legal criteria governing his claims, the 
evidence needed to show entitlement to the benefits sought, 
how VA could and would help him obtain relevant records 
and/or obtain a new examination if needed, and that he was 
ultimately responsible for providing evidence in support of 
his claims.  VA also asked the veteran to send in any 
evidence he had in support of his claims.

Furthermore, because VCAA notice in this case was provided to 
the veteran prior to the initial RO determination, the timing 
of the notice also complies with the express requirements of 
the law as found by the Court in Pelegrini.  

VA also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The claims file contains 
the veteran's available service medical records, a May 2001 
private report he submitted, and copies of January 2002 VA 
examination reports that address his claimed disorders.  
Notably, the veteran only identified one private treatment 
provider, and when asked to sign a release so that the RO 
could obtain this provider's treatment records, the veteran 
did not respond.  Moreover, he has also not provided copies 
of these records for review.  Furthermore, the veteran has 
not identified any additionally available evidence for 
consideration in this appeal.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion "when such is necessary" to 
decide a claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2003) 
(emphasis added).  Accordingly, in this case, the veteran was 
afforded VA spine and joints examinations in January 2002 in 
support of the claims on appeal, and he underwent diagnostic 
testing in conjunction with these evaluations.  

The Board recognizes that both the veteran and his 
representative have expressed dissatisfaction with the 
quality of these VA examinations, as conducted by a nurse 
practitioner, and on the basis that they feel the reported 
findings are confusing (and therefore inadequate).  The 
veteran and his representative have requested that additional 
examination be provided by an orthopedic physician prior to 
any further review of these claims.  

The Board emphasizes that there is no inherent requirement 
that only certain types of medical personnel perform VA 
examinations.  See 38 C.F.R. §§ 3.159, 3.326 (2003).  
Instead, the Board is required to review a VA examiner's 
findings in order to determine whether they constitute 
sufficient and competent medical evidence as to the claim at 
issue.  The probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black 
v. Brown, 5 Vet. App. 177, 180 (1995).

Competency must be distinguished from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Generally under VA law, the only requirement for competency 
to provide medical evidence is that the person be a licensed 
health care professional, and a nurse's opinion has been 
accepted by the Court as competent medical evidence.  See YT 
v. Brown, 9 Vet. App. 195, 201 (1996); Goss v. Brown, 9 Vet. 
App. 109 (1996); see also Pond v. West, 12 Vet. App. 341 
(1999).

The Board does not agree, however, that the examinations were 
inadequate, to include because they were performed by a nurse 
practitioner, and so will not order additional evaluation at 
this time, for the reasons that follow.  First, the 
January 2002 VA examination reports record an accurate 
history as provided by the veteran, with indication that the 
examiner had the claims file available for review.  These 
reports also demonstrate that the examiner performed 
appropriate clinical evaluation and ordered relevant 
diagnostic testing, and then, after review of all pertinent 
information, recorded her findings and diagnoses (or the lack 
thereof).  Finally, where necessary, the examiner also 
provided an opinion as to the feasibility of a relationship 
between the veteran's service-connected left knee disability 
and the claimed disorders.  Based on its review of the entire 
record, the Board therefore finds that the January 2002 VA 
examination reports contain sufficient and complete findings 
to appropriately decide the claims herein. 

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran in this case, and 
that the record is now ready for appellate review.

Factual Background

The evidence available for review in this case consists of 
the veteran's service medical records, a private medical 
report, VA medical records, and statements provided by the 
veteran and his representative in support of these claims.  
In reaching its decision herein, the Board has carefully 
weighed the probative value of all of the pertinent evidence 
of record.

The veteran's service medical records do not include note of 
any injuries to the low back, neck, or left hip and do not 
show any relevant diagnoses.  Reports of medical examination 
conducted in March 1952 and October 1952 (for the veteran's 
entry into active service) list only normal findings for his 
spine and musculoskeletal system, and his PULHES profile 
consisted of a score of "1" for all categories.  The PULHES 
profile reflects the overall physical and psychiatric 
condition of an individual on a scale of 1 (high level of 
fitness) to 4 (medical condition or physical defect below the 
level of fitness for retention in military service).  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The "P" 
in PULHES stands for "Physical Capacity and Stamina."  The 
remaining letters stand for "Upper Extremities," "Lower 
Extremities," "Hearing and Ears," "Eyes," and 
"Psychiatric Condition."  

The service medical records further reflect that, in June 
1953, the veteran sustained a gunshot wound to his left knee 
during combat, with residual shrapnel injury to his 
face/nose.  The majority of the veteran's service medical 
records concern treatment related to these injuries, and do 
not mention any companion injury of or treatment for his low 
back, neck, or left hip.  

Moreover, the veteran's August 1954 Report of Medical 
Examination (for his discharge from service) again revealed 
normal findings for the spine and musculoskeletal system, 
with 1's assigned for all PULHES categories.  

After service, the veteran was awarded service connection for 
the residuals of his gunshot wound to the left knee.  In his 
initial VA examination for service connection in November 
1954, as well as in supplementary VA examination and 
treatment reports obtained for consideration of his knee 
claim, there is no mention of any low back, neck, or left hip 
injury or disorder, and only normal findings are documented 
on examination of these areas.  In fact, there is no 
documentation for these claimed disorders until the veteran's 
filing for these claims in March 2001, almost 40 years after 
leaving active duty.

In May 2001, P.J.C., D.C., provided a statement with respect 
to his treatment of the veteran.  He noted that the veteran 
suffered from severe arthritis in his low back and neck.  He 
opined that the veteran's left knee injury keeps these areas 
irritated, especially in the low back and hip regions.  He 
further noted that the veteran experienced an increase in his 
low back problems over the last one-to-two years, and that he 
was sure that the veteran's knee problem had something to do 
with this increase.

At a January 2002 VA joints examination, the VA examiner 
indicated that the claims file was available for her review.  
She noted the history of the veteran's left knee injury in 
service, as well as his residual current disability from that 
injury.  She noted the veteran's report that pain from his 
left knee travels into the left hip area, identified by the 
veteran as the lateral aspect of the thigh and into the left 
buttock.  She noted that the veteran did not identify the hip 
joint itself.  The veteran also reported that during flare-
ups, the pain can travel from his left knee up to his low 
back.  Additional history provided by the veteran included 
his report to the examiner that he had worked as a farmer 
raising cattle for most of his life, but that he has had to 
decrease the amount of cattle that he keeps, and that he now 
has no strength to do many of his farm chores, and must rely 
instead on his sons.  He also noted that until five years 
ago, he worked as a letter carrier, where duties included 
sorting mail while standing for three hours at a time, until 
his knee and its radiating pain prevented him from continuing 
in this position.  After clinical evaluation, including an 
August 2001 x-ray evaluation revealing an essentially 
negative left hip, the VA examiner diagnosed current left 
knee disability, but determined that there was no clinical 
evidence present at the time to indicate hip joint 
involvement as the residuals of the left knee disability.

At a companion January 2002 VA spine examination conducted by 
the same VA examiner, the claims file was again noted as 
available for review, and the examiner opined that the 
veteran appeared to be a good historian.  The veteran 
reported that years ago, he had a back strain and developed 
low back pain and developed pain in the left lateral hip area 
and buttock.  He denied pain in the hip joint.  He stated 
that his low back hurts constantly, and that he also 
experiences pain in the cervical area.  He reported that he 
visits a chiropractor for treatment, which occasionally helps 
with this pain.  He stated that he has not undergone surgery 
for these problems.  On clinical evaluation, some limitation 
of range of motion of the low back was noted.  

The VA examiner also reviewed diagnostic testing in 
conjunction with the spine examination.  A November 2001 
magnetic resonance imaging (MRI) test revealed findings of: 
(1) lower lumbar spondylolysis with broad-based disc bulging 
and no focal herniated nucleus pulposus; and (2) central 
spinal or neural foraminal stenosis.  A January 2002 x-ray 
evaluation of the cervical spine revealed: (1) marked 
degenerative changes with disc space narrowing and osteophyte 
formation at the levels of C5-C6, C6-C7, and C7-T1; (2) a 
reversal of the normal lordotic curve of the cervical spine 
in the lower portion, which could be due to past trauma and 
muscle spasm; and (3) slight anterior subluxation of C4-C5.

In conclusion, the January 2002 VA examiner opined that the 
veteran has degenerative changes of the lower lumbar spine, 
and marked degenerative changes of the cervical spine.  She 
opined, however, that the current condition of the veteran's 
(service-connected) left knee, although severe and traumatic, 
is unrelated to his low back and neck problems.  She further 
commented that these low back and neck problems are 
degenerative changes which have occurred because of the aging 
process, with the exception that there is a radiological 
opinion that a past trauma could be responsible for some 
changes of the cervical spine, which would not provide 
support for service connection.  

Direct Service Connection

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  Service connection may also be awarded 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board recognizes that the veteran is a Korean War era 
combat veteran who sustained a gunshot wound injury to his 
left knee, as well as companion shrapnel injury to his face.  
For this, he received the Purple Heart commendation.  

In recognition of the difficulty of collecting or preserving 
proof of service-connected incurrence or aggravation in 
combat conditions, Section 1154(b) allows veterans to 
establish a presumption of service connection by lay or other 
evidence in the absence of official records.  This 
evidentiary mechanism involves a three-step analysis.  
Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  First, 
it must be determined whether the veteran has presented 
"satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease," the words of 
38 U.S.C.A. § 1154(b).  If Section 1154 is applicable and the 
veteran's report is accepted both as to combat and non-combat 
exposures, the next step is to determine whether the evidence 
is "consistent with the circumstances, conditions or 
hardships of such service."  Collette at 393.  If these two 
conditions are met, then the Secretary shall accept the 
evidence as "sufficient proof of service connection." 
regardless of the absence of official records.  The final 
step, however, requires a determination as to whether there 
is "clear and convincing evidence to the contrary" to rebut 
the presumption of service connection established under 
Section 1154.  Collette at 393.  See also Caluza v. Brown, 7 
Vet. App. 498 (1995).

Because the veteran was a participant in combat, the Board 
will consider whether the principles of 38 U.S.C.A. § 1154(b) 
are applicable to his claims.  Unfortunately, at no point 
during this appeal, nor at any time in the claims file, to 
include in the service medical records and in VA medical 
reports, has the veteran ever described or related an injury 
to his low back, neck, or left hip as occurring in service or 
during his combat experiences.  For example, the veteran told 
the January 2002 VA examiner that he had been a hands-on 
cattle farmer for most of his life, until the last few years 
when he became unable to continue with that occupation and 
his farm chores, and that he worked as a mail carrier until 
approximately five years ago.  He also told this examiner 
that he had suffered a back strain that caused low back pain 
several years ago - but did not report that it happened in 
service (some 50 years ago).  

The Board acknowledges that the January 2002 VA radiologist 
who reviewed 
X-rays of the veteran's cervical spine noted that some of the 
marked arthritic changes in the neck could be due to past 
trauma and muscle spasm.  The Board finds that this comment 
alone, however, with no indication of a foundation or 
notation of any relationship to the veteran's service, and 
without the veteran himself asserting such in-service injury, 
cannot serve as competent medical evidence in support of the 
occurrence of a neck injury in service many decades ago.   

Absent the veteran having identified any event in combat or 
otherwise during active service as  having caused any of 
these three claimed disorders, the Board cannot apply 
38 U.S.C.A. § 1154(b) to the veteran's three service 
connection claims on appeal.

Moreover, as mentioned earlier, the veteran's service medical 
records are negative for any complaints, symptoms, diagnosis, 
or treatment of any low back, neck, or left hip problems and 
there is no evidence of any such problems within a year of 
discharge.  Rather, arthritis in the low back and neck is 
documented only several decades later.  The Board also 
emphasizes that there remains no competent medical diagnosis 
of any left hip disability.  Further, there is no 
documentation as to a chronicity of complaints, manifested 
symptomatology, or treatment attributable to the veteran's 
claimed disorders either during service from 1952 to 1954, or 
immediately thereafter.  In fact, there is no mention of 
these disorders by the veteran until the filing of the 
pending claims in March 2001.

Accordingly, without any indication of the development of a 
low back, neck, or left hip disorder during or immediately 
after active service, and without evidence that the veteran 
in fact even has a current hip disability, entitlement to 
service connection on a direct or presumptive basis may not 
be established in this case.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  The Board has considered the benefit of the 
doubt rule, but as the preponderance of the evidence is 
against all of these claims for direct and presumptive 
service connection, the evidence is not in equipoise, and 
there is no basis to apply it.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Secondary Service Connection

Although the Board has herein above considered whether the 
veteran is entitled to direct or presumptive service 
connection, he actually asserts entitlement to service 
connection for a low back disorder, a neck disorder, and a 
left hip disorder based on a theory that these problems were 
caused by his service-connected left knee disability.  Under 
VA law, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310(a).  In order to 
establish service connection for a claimed disorder on a 
secondary basis, there must be: (1) medical evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Reiber 
v. Brown, 7 Vet. App. 513, 516-17 (1995).  A determination as 
to whether these requirements are met is based on an analysis 
of all of the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The first requirement under Wallin is medical evidence of a 
current disability.  To that end, the veteran is currently 
diagnosed with low back and neck disorders, but there is no 
recorded finding of a diagnosed left hip disorder at any 
point in the record, other than the veteran's assertion.  
Service connection may not be predicated on lay assertions of 
medical diagnosis.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  See also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, there is no 
entitlement to service connection for a left hip disorder, to 
include on a secondary basis.  See, e.g., Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ; Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

Concerning his claims for secondary service connection for 
low back and neck disorders, however, the Board must continue 
the analysis.  First, the Board acknowledges that the veteran 
is service connected for internal derangement of the left 
knee residual to a gunshot wound, effective as of September 
1954.  This status satisfies the requirements for the second 
element of Wallin, for both claims.

Thus, the only element at issue for these two claims is the 
third Wallin requirement:  medical evidence of a nexus 
between the veteran's service-connected left knee disability 
and his currently diagnosed low back and neck disorders.  
There must be competent medical evidence that establishes a 
relationship between a current claimed condition and the 
service-connected disability.  See 38 C.F.R. § 3.310(a); 
Libertine v. Brown, 9 Vet. App. 521, 514 (1996).  The Board 
observes that the medical opinions of record in this case 
differ on this element.  

It is the Board's responsibility to determine whether a 
preponderance of the evidence supports the claim or whether 
the evidence is in relative equipoise, with the veteran 
prevailing in either event, or whether there is a 
preponderance of evidence against the claim, in which case 
the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In making that decision, the Board must 
determine the probative weight to be ascribed as among 
multiple medical opinions, and state the reasons and bases 
for favoring one opinion over another.  See Winsett v. West, 
11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  This responsibility is particularly 
important where, as here, medical opinions diverge.  At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations, and that there must be 
plausible reasons for favoring one medical opinion over 
another.  See Evans at 31; see also Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, to 
account for the evidence which it finds to be persuasive or 
unpersuasive, and to provide reasons for its rejection of any 
material evidence favorable to the veteran.  See Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board also has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  Consistent with Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), however, the Court has held that the Board may 
not reject medical opinions based upon its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993). 

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part,

[t]he probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The Court has also expressly declined 
to adopt a "treating physician rule" which would afford 
greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician.  
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The 
Board is cognizant, however, that although the Court has 
specifically rejected the "treating physician rule," the 
Board is obligated to articulate reasons or bases for 
rejecting the medical opinion of a treating physician.  See 
Guerrieri, 4 Vet. App. at 470-71.

In this case, the veteran's treating chiropractor indicated 
in May 2001 that the veteran has current low back and neck 
arthritis as the result of his service-connected left knee 
problems.  The Board observes, however, that this May 2001 
report does not present any indication that Dr. C. had an 
opportunity to review the claims file, or that he has any 
knowledge of the veteran's service medical or post-service 
medical histories.  The RO made efforts to attempt to obtain 
Dr. C.'s treatment records, but when asked, the veteran did 
not provide appropriate information and a release in order 
for VA to secure these records as the foundation for Dr. C.'s 
opinion.  Further, the veteran has not supplied these 
records, nor has he indicated that he desires to submit these 
records in support of his claims.  Accordingly, with only the 
May 2001 letter, the Board is unable to determine the 
reasoning behind Dr. C.'s opinion.

In contrast, the VA examiner conducted several examinations 
of the veteran in January 2002 and also indicated that she 
had the claims file for review (including the veteran's 
medical history, Dr. C.'s May 2001 statement, and 
documentation of the veteran's contentions).  The record also 
reveals that this examiner was able to obtain a detailed 
history from the veteran.  After her clinical evaluations and 
review of the record, she opined that neither the veteran's 
low back nor cervical arthritis is the result of his service-
connected left knee problems.  Instead, she attributed the 
currently diagnosed lumbar and cervical arthritis in this 
veteran - admittedly in his 70's - to the aging process.   
The Board finds that this reasoned medical opinion is 
accordingly more probative than the unsupported May 2001 
statement from Dr. C, such that the evidence preponderates 
against a finding that the veteran's lumbar or cervical 
arthritis is related to his service-connected left knee 
disability.  

The Board again acknowledges that the January 2002 VA 
radiologist who reviewed X-rays of the veteran's cervical 
spine noted that some of the marked arthritic changes in the 
neck could be due to past trauma and muscle spasm.  Again, 
however, the Board finds that this comment alone - with no 
indication of a foundation or rationale, or even a notation 
of any relationship to the veteran's left knee disability - 
cannot serve as competent medical evidence sufficient to 
support  secondary service connection for the veteran's 
current cervical arthritis.  

When all of the evidence for a claim is assembled, the 
Secretary is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Based upon the foregoing, the Board finds 
that the preponderance of the evidence is against all of the 
claims for secondary service connection, and so these claims 
will be denied.


ORDER

Entitlement to service connection for a low back disorder, 
neck disorder, and left hip disorder, including as secondary 
to service-connected internal derangement of the left knee 
(residuals of a gunshot wound) is denied.


	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



